Name: Commission Regulation (EEC) No 2527/89 of 18 August 1989 re-establishing the levying of customs duties applicable to third countries on certain products originating in Yugoslavia
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 19 . 8: 89 Official Journal of the European Communities No L 243/9 COMMISSION REGULATION (EEC) No 2527/89 of 18 August 1989 re-establishing the levying of customs duties applicable to third countries on certain products originating in Yugoslavia whereas the situation on the Community market requires that customs duties applicable to third countries on the products in question be re-established, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Cooperation Agreement between the European Economic Community and the Socialist Federal Republic of Yugoslavia ('), and in particular Protocol 1 thereto, Having regard to Council Regulation (EEC) No 4234/88 of 19 December 1988 establishing ceilings and Community surveillance for imports of certain products originating in Yugoslavia (1989) (2), and in particular Article 1 thereof, Whereas the abovementioned Protocol 1 and Article 15 of the Cooperation Agreement provide that the products listed in the Annex hereto are imported exempt of customs duty into the Community, subject to the annual ceiling shown, above which the customs duties applicable to third countries may be re-established ; Whereas imports into the Community of those products, originating in Yugoslavia, have reached that ceiling ; Article 1 From 22 August to 31 December 1989, the levying of customs duties applicable to third countries shall be re-established on imports into the Community of the products listed in the Annex hereto originating in Yugoslavia. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 August 1989 . For the Commission Jean DONDELINGER Member of the Commission (') OJ No L 41 , 14. 2. 1983, p. 2. (2) OJ No L 372, 31 . 12. 1988, p . 15. No L 243/10 19. 8 . 89Official Journal of the European Communities ANNEX Order No CN-code Description Ceiling (tonnes) 01.0270 8716 871610 8716 10 10 8716 10 91 8716 10 93 8716 10 99 8716 20 8716 20 10 8716 20 90 8716 31 00 8716 39 8716 39 30 8716 39 51 8716 39 59 8716 39 80 8716 40 00 Trailers and semi-trailers ; other vehicles, not mechanically propelled ; parts thereof :  Trailers and semi-trailers of the caravan type, for housing or camping :   Trailer tents   Other, of a weight :    Not exceeding 750 kg    Exceeding 750 kg but not exceeding 3 500 kg    Excededing 3 500 kg  Self-loading or self-unloading trailers and semi-trailers for. agricultural purposes :   Manure spreaders   Other  Other trailers and semi-trailers for the transport of goods :   Tanker trailers and tanker semi-trailers   Other    Other :     new :      Semi-trailers      Other :       With a single axle Other Used  Other trailers and semi-trailers 1 i 1 2 739